Citation Nr: 1110203	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-09 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for a right hip disorder.  

4.  Entitlement to service connection for abdominal aortic aneurysm, to include claimed as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include claimed as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include claimed as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for a left leg artery condition, to include claimed as secondary to diabetes mellitus.


8.  Entitlement to service connection for amputation of the 4th and 5th toes of the left foot, to include claimed as secondary to diabetes mellitus.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a colon condition, to include polyps.

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart condition, to include atrial fibrillation, to include whether service connection is warranted for this claimed disorder.

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction, to include whether service connection is warranted for this claimed disorder. 

13.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a prostate condition.  

14.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition, to include whether service connection is warranted for this claimed disorder.

15.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disorder.

16.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye condition.

17.  Entitlement to a compensable evaluation for pleural thickening with a history of pneumonia and a positive tuberculin reaction.  


18.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus from February 28, 2007 to July 15, 2007, and for a rating in excess of 20 percent from July 16, 2007, forward. 

19.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.  

20.  Entitlement to an effective date prior to July 1, 2009, for the addition of the Veteran's spouse as a dependent.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to September 1979, to include service in Vietnam from July to November 1965, July 1966 to April 1967, and in June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, September 2008, December 2009, and February 2010 rating and administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a travel Board hearing in June 2010.  The Veteran elected to cancel the hearing and has expressed no intention to reschedule it.  

As shown by the title page, several claims on appeal were previously denied in final ratings decisions and therefore, require the presentation of new and material evidence to reopen them.  The preliminary question of whether the previously denied claims should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

The Board also notes that additional evidence was added to the record subsequent to the SOC and SSOC, both issued in April 2010.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or a representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  As an initial matter, it appears that a waiver dated in July 2010 has accompanied this evidence.  In a July 2010 statement, the Veteran's representative specifically indicated that the evidence was being submitted directly to the Board for consideration by a Veterans Law Judge; effectively, constituting a valid waiver under VA regulations.  Accordingly, the Board believes that referral to the RO of this evidence is not required and that a remand for consideration of this evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304.

Service connection claims for a heart condition to include atrial fibrillation, and for erectile dysfunction claimed as secondary to diabetes; as well as a claim of entitlement to a compensable evaluation for pleural thickening with a history of pneumonia and a positive tuberculin reaction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and therefore exposure to herbicides including Agent Orange is presumed.

2.  A claimed neck disorder was not manifested during service or during the first post-service year (in the case of arthritis), and is not shown to be causally or etiologically related to service.

3.  A claimed left hip disorder was not manifested during service or during the first post-service year (in the case of arthritis), and is not shown to be causally or etiologically related to service.

4.  A claimed right hip disorder was not manifested during service or during the first post-service year (in the case of arthritis), and is not shown to be causally or etiologically related to service.

5.  Abdominal aortic aneurysm first manifested many years after the Veteran's separation from service and is not related to his service or to any aspect thereof including presumptive herbicide exposure, or to any service-connected disorder.  

6.  Peripheral neuropathy of the lower extremities, bilaterally, first manifested many years after the Veteran's separation from service and is not related to his service or to any aspect thereof including presumptive herbicide exposure, or to any service-connected disorder. 

7.  Peripheral neuropathy of the upper extremities, bilaterally, first manifested many years after the Veteran's separation from service and is not related to his service or to any aspect thereof including presumptive herbicide exposure, or to any service-connected disorder.

8.  An artery condition of the left leg first manifested many years after the Veteran's separation from service and is not related to his service or to any aspect thereof including presumptive herbicide exposure, or to any service-connected disorder.

9.  Amputation of the 4th and 5th toes of the left foot occurred many years after the Veteran's separation from service and is not related to his service or to any aspect thereof including presumptive herbicide exposure, or to any service-connected disorder.

10.  A rating decision issued in February 2007 denied service connection for: hypertension; a colon condition, to include polyps; a heart condition, to include atrial fibrillation; erectile dysfunction; a prostate condition; a skin condition; a kidney disorder; and an eye condition.  This decision is final.

11.  The evidence associated with the claims file subsequent to the February 2007 rating decision does not relate to an unestablished fact necessary to substantiate the service connection claim for hypertension, and does not raise a reasonable possibility of substantiating the claim.

12.  The evidence associated with the claims file subsequent to the February 2007 rating decision does not relate to an unestablished fact necessary to substantiate the service connection claim for a colon condition to include polyps, and does not raise a reasonable possibility of substantiating the claim.

13.  The evidence associated with the claims file subsequent to the February 2007 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a heart condition to include atrial fibrillation, and raises a reasonable possibility of substantiating the claim.

14.  The evidence associated with the claims file subsequent to the February 2007 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for erectile dysfunction and raises a reasonable possibility of substantiating the claim.

15.  The evidence associated with the claims file subsequent to the February 2007 rating decision does not relate to an unestablished fact necessary to substantiate the service connection claim for a prostate condition and does not raise a reasonable possibility of substantiating the claim. 

16.  The evidence associated with the claims file subsequent to the February 2007 rating decision does not relate to an unestablished fact necessary to substantiate the service connection claim for a kidney disorder and does not raise a reasonable possibility of substantiating the claim.

17.  The evidence associated with the claims file subsequent to the February 2007 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a skin condition and raises a reasonable possibility of substantiating the claim.

18.  Skin conditions, including squamous cell cancer and melanoma, first manifested many years after the Veteran's separation from service and are not related to his service or to any aspect thereof including presumptive herbicide exposure, or to any service-connected disorder.

19.  The evidence associated with the claims file subsequent to the February 2007 rating decision does not relate to an unestablished fact necessary to substantiate the service connection claim for an eye condition and does not raise a reasonable possibility of substantiating the claim.

20.  For the portion of the appeal extending from February 28, 2007 to July 15, 2007, the evidence reflects that diabetes mellitus was diagnosed and was being managed by a restricted diet, but was not being treated with medication.

21.  For the portion of the appeal period extending from July 16, 2007, forward, the evidence reflects that diabetes was being treated with medication and a restricted diet, but with no indication of medically directed regulation of activities.

22.  Throughout the appeal period, audiological findings consistent with a non-compensable bilateral hearing disability have been shown, with no evidence of exceptional patterns of hearing impairment.

23.  The evidence of record shows that the Veteran was properly notified of entitlement to additional compensation for dependants upon his receipt of a 30 percent disability rating in September 1995.   

24.  On June 16, 2009, VA received from the Veteran a completed VA Form 21-686c, Declaration of Status of Dependents, providing information about his marital status and wife and requesting that she be added as a dependent "retroactive" to the effective date of the 30 percent service-connected disability rating.

25.  In a December 2009 letter, the RO informed the Veteran that an increased amount of compensation had been approved based on the dependency of his spouse, effective from June 16, 2009.  The increased compensation payments were started on July 1, 2009, the first day of the calendar month following the month in which the award became effective.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated during active service, may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A left hip disorder was not incurred in or aggravated during active service, may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  A right hip disorder was not incurred in or aggravated during active service, may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


4.  Abdominal aortic aneurysm was not incurred in or aggravated by service, and may not be presumed to have been incurred therein; abdominal aortic aneurysm is not proximately due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by service, is not proximately due to herbicide exposure, and is not secondary to a service-connected disorder, to include diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

6.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by service, is not proximately due to herbicide exposure, and is not secondary to a service-connected disorder, to include diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

7.  An artery condition of the left leg was not incurred in or aggravated by service, is not proximately due to herbicide exposure, and is not secondary to a service-connected disorder, to include diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

8.  Amputation of the left 4th and 5th toes was not incurred in or aggravated by service, is not proximately due to herbicide exposure, and is not secondary to a service-connected disorder, to include diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

9.  The February 2007 rating decision that denied service connection claims for: hypertension, a colon condition, a heart condition to include atrial fibrillation, erectile dysfunction, a prostate condition, a kidney disorder, a skin condition, and for an eye condition, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

10.  Evidence received since the final February 2007 rating determination wherein the RO denied the service connection claim for hypertension is not new and material; the claim is not reopened and remains denied.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

11.  Evidence received since the final February 2007 determination wherein the RO denied the service connection claim for a colon condition is not new and material; the claim is not reopened and remains denied.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

12.  Evidence received since the final February 2007 determination wherein the RO denied the service connection claim for a heart condition to include atrial fibrillation is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

13.  Evidence received since the final February 2007 determination wherein the RO denied the service connection claim for erectile dysfunction is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

14.  Evidence received since the final February 2007 determination wherein the RO denied the service connection claim for a prostate condition is not new and material; the claim is not reopened and remains denied.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

15.  Evidence received since the final February 2007 determination wherein the RO denied the service connection claim for a kidney disorder is not new and material; the claim is not reopened and remains denied.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

16.  Evidence received since the final February 2007 determination wherein the RO denied the service connection claim for a skin condition is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

17.  A skin condition was not incurred in or aggravated by service, is not proximately due to herbicide exposure, and is not secondary to a service-connected disorder, to include diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

18.  Evidence received since the final February 2007 determination wherein the RO denied the service connection claim for an eye disorder is not new and material; the claim is not reopened and remains denied.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

19.  The criteria for an initial disability rating in excess of 10 percent for diabetes mellitus Type II, have not been met for the portion of the appeal period extending from February 28, 2007 to July 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2010).

20.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus Type II, have not been met for the portion of the appeal period extending from July 16, 2007, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2010).

21.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Tables VI, VIA and VII, Diagnostic Code 6100 (2010).

22.  The criteria for an effective date prior to July 1, 2009 for the award of dependency benefits for the Veteran's spouse have not been met.  38 U.S.C.A. §§ 1115, 5110, 7105 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.401 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims (on the merits) in no less than a dozen letters dated between May 2005 and February 2010, wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board observes that the Veteran was informed of the relevant law and regulations pertaining to his applications to reopen several service connection claims in letters dated in August 2006, May and August 2008 and in May 2009, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Specifically, he was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time.  Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letters further informed the Veteran that new and material evidence must raise a reasonable possibility of substantiating a claim.  The letters also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials of the claims.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claims.  Kent, 20 Vet. App. at 10.


In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran has also, on numerous occasions between August 2006 and February 2010 been provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  Subsequent adjudication of the claims on appeal was undertaken in an April 2010 Statements of the Case (SOC) and in a Supplemental SOC issued in April 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

With respect to the issue relating to increased initial and subsequent ratings for diabetes mellitus Type II, this claim arises from the Veteran's disagreement with the initial disability rating following the grant of service connection for these conditions.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

With respect to the increased rating claim for hearing loss, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided in August 2006 and April 2007.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veteran's service treatment and post-service VA and private treatment records were obtained.  Records from the Social Security Administration have been obtained.  The Veteran was afforded a VA examination in 2007 in connection with his increased rating claim for bilateral hearing loss and the file contains copious evidence relating to the symptoms and treatment associated with the Veteran diabetes, such the record as it stands provides adequate information for rating purposes.  In addition, a VA examination was conducted in 2009 in conjunction with the service connection claims for peripheral neuropathy.  

With respect to the remainder of the service connection claims being adjudicated on a de novo basis herein, there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorders in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected condition and the currently claimed disorders.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained. Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that his numerous claimed disorders are in any way related to the Veteran's active military service, to include presumptively.  As will be explained herein, given these matters of record, there is no competent evidence that the aforementioned claimed conditions may be associated with the claimant's active military service.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  

Further, VA has no specific duty to conduct an examination with respect to the claims on appeal requiring the presentation of new and material evidence to reopen them because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION CLAIMS

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including: arthritis, cardiovascular-renal disease (to include hypertension), diabetes mellitus, myasthenia gravis, and tumors, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice- connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2010).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied.  The diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e) and include: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease;

During the pendency of the appellant's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

In addition to the presumptive regulations, a claimant may establish service connection for diseases not listed as presumptive based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

A. Service Connection - Neck, Right Hip, Left Hip

In 2006, the Veteran filed an original service connection claim for disorders  of the neck and hips.  

The STRs include examination reports dated between May 1959 (enlistment) and March 1976 (periodic), all of which reflect that clinical evaluation of the neck and lower extremities was normal.  The April 1979 retirement examination report reflects that clinical evaluation of the neck and lower extremities was normal and that there were no complaints noted relating to the neck or hips.  The STRs overall are negative for any complaints, clinical findings or diagnoses related to the neck or hips.   

Upon VA examination of December 1980, examination of the cervical spine/neck was normal and there was full range of motion of the hips.  No diagnoses relating to the cervical spine or hips were made.  

A medical record dated in November 2001 documents the Veteran's complaints of a 5-month history of right hip pain, aggravated by climbing stairs.  Examination revealed full range of motion, with no edema, erythema, motor weakness or loss of sensation.  An assessment of bursitis was made.  Right thigh weakness was noted in a January 2002 record.  A private hospitalization record of April 2002 indicates that the Veteran gave a one month history of fatigue and achiness in the thighs and hips while walking.  A presumptive diagnosis of myasthenia gravis was made.  The discharge diagnoses included congestive heart failure and polyneuropathy.  

The file contains a private CT scan report of the cervical spine dated in April 2002, which was interpreted as negative.  The findings indicated that no fractures, subluxation or bony abnormalities were seen.  It was noted that there were degenerative changes involved in the disc space with original osteophytes in the mid-cervical spine.  

A private medical record of January 2007 documents the Veteran's complaints of a one-week history of hip pain on walking; peripheral vascular disease was assessed.  In conjunction with the Veteran's complaints of hip pain, X-ray films were taken in January 2007 which revealed no fracture, dislocation or bony abnormality.  The impression of the films was that they were normal.  In March 2007, X-ray films of the left hip were taken which revealed no acute abnormality.  

Records from the Social Security Administration contain no indication of a clinical diagnosis relating to the neck or hips.  

A VA radiology report dated in June 2010 revealed possible minimal osteoarthritis of the left hip, with no abnormal findings relating to the right hip found. 



Analysis

The Veteran contends that his claimed neck and hip disorders were incurred while he served in Vietnam, as a result of exposure to Agent Orange and combat stressors.  In the alternative he has also claimed that these claimed disorders are secondary to service-connected diabetes and artery problems (non service-connected). 

Initially, the Board points out that there are is no evidence of current disability affecting the right hip, and that claim may be denied on this basis alone.  In this regard, the file contains no clinically diagnosed conditions affecting the right hip, nor any indication of arthritis in that area.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The evidence indicates that the Veteran has a left hip disability, assessed as possible osteoarthritis.  There are also indications of arthritis in the area of the cervical spine.  For purposes of this adjudication, the Board will proceed under the assumption that currently manifested disabilities of the left hip and cervical spine have been shown.  
 
The remaining question is whether or not currently claimed cervical spine and left hip disorders were incurred during or as a result of the Veteran's active military service. Even assuming, without conceding, that the Veteran actually has the currently claimed disorders, service connection is not warranted.

With respect to the second Hickson element, service incurrence, the STRs are negative for any complaints, treatment or diagnoses relating to the neck/cervical spine or hips and the 1979 separation report revealed no clinical or subjective problems in those areas.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

In addition, arthritis of the cervical spine or hips was neither diagnosed during service or during the Veteran's first post-service year; in fact to the extent documented, indications of arthritis in either of those areas did not first manifest until 2002, decades after the Veteran's discharge from service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The Board notes that in 2002 it was believed that the Veteran had myasthenia gravis; however that condition, although subject to presumptive service connection if shown during the first post-service year, was not identified during service or for decades thereafter and at no time has it been etiologically linked to service.  Accordingly, service connection on a presumptive basis is not warranted.

The Board also notes that the appellant was a Vietnam-era Veteran with service in Vietnam and as such it is presumed that he was exposed to Agent Orange/herbicides in service.  In the case of such a Veteran, service connection for certain specified diseases will be presumed if they are manifest to a compensable degree within specified periods after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, arthritis has not been recognized as a condition presumptively associated with exposure to herbicides in service, nor has any condition of the hips or cervical spine.  Accordingly, such exposure does not provide a basis in and of itself for the grant of the claims.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  In this case, the competent medical evidence of record does not establish or even suggest that the Veteran currently has any disorder of the cervical spine or hips which is etiologically or causally associated with service.  

To the extent that the Veteran himself asserts he suffers from disorder of the neck and hips as a result of service, the Board does not question the Veteran's sincerity in his belief that these conditions are etiologically related to service; specifically to herbicide exposure to which he was presumptively exposed therein.  While he is certainly competent to relate events in service and after service, and to describe the extent of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link his claimed disorders to service, and specifically to herbicide exposure presumptively sustained therein.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions)

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The earliest indications of any neck or hip symptomatology were documented more than 20 years after the Veteran's discharge from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Similarly, continuity and chronicity of neck and hip symptomatology since service is not shown, nor in fact has the Veteran even specifically alleged.  As was explained above, there were no documented complaints, records or other competent or credible evidence, medical or otherwise indicating such symptoms until many years after service.  Significantly, when the Veteran was given an opportunity to identify any symptoms relating to the neck and hips upon VA examination of 1980, he did not do so.  

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed cervical spine and left hip disorders are related to service, the preponderance of the evidence is against these service connection claims.  In addition, as mentioned previously, in the absence of a current disability of the right hip, that claim must also be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

B.  Service Connection - Abdominal Aortic Aneurysm

In 2009, the Veteran filed an original service connection claim for abdominal aortic aneurysm (AAA).  

The STRs include examination reports dated between May 1959 (enlistment) and March 1976 (periodic), all of which reflect that clinical evaluation of the abdomen was normal.  The April 1979 retirement examination report reflects that clinical evaluation of the abdomen was normal and that the Veteran denied having any stomach trouble.

Upon VA examination of December 1980, abdominal contour was normal and there was no epigastric tenderness in the abdomen.  No diagnosis relating to the abdomen was made.  

The Veteran was seen by VA gastroenterology in June 2002, at which time it was noted that in January 2002, the Veteran was seen in the ER with complaints of extreme fatigue and recent loss of 60 pounds.  Atrial fibrillation, beriberi and hepatitis B, were diagnosed at that time.  The Veteran denied having upper or lower GI bleeding.  No abnormalities of the abdomen were noted.  

An early February 2007 MRA of the abdomen revealed a 3.2 cm infrarenal abdominal aortic aneurysm (AAA).  A private medical record dated in late February 2007 reflects that diabetes had been recently diagnosed.  

In March 2008, abdominal X-ray films were taken in conjunction with the Veteran's symptoms of rectal bleeding.  An impression of nonspecific bowel gas pattern was made.  A March 2008 CT scan of the abdomen revealed a 4.2 cm lower AAA, described as unchanged from a prior contrast CT study of December 2007.  AAA was assessed upon VA Agent Orange examination of May 2009.  A private medical record of November 2009 noted the presence of an AAA 4.9 cm in diameter.  Recent private medical evidence of June 2010 revealed that an AAA measuring 5.1 cm was shown on aortic-iliac ultrasound.  

Analysis

The Veteran maintains that AAA was incurred during service while serving in Vietnam and is attributable to exposure to herbicides.  

In weighing the evidence of record, the Board concludes that the preponderance of the evidence is against service connection for AAA.  Initially, the Board has considered the contentions that the claimed disability is related to Agent Orange exposure.  Evidence of record confirms the Veteran served in Vietnam during the applicable period and herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  However AAA is not listed as a condition associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e) (2010).  Therefore, service connection on a presumptive basis due to herbicide exposure is not warranted.


In addition, AAA was not shown during service or for decades thereafter.  Clinical evidence reflects that AAA was initially identified in 2007, more than 25 years after the Veteran's discharge from service.  As such, neither service incurrence or continuity of symptomatology since service are shown.  Further, the evidence of record does not establish or even suggest that AAA is etiologically related to service, herbicide exposure presumptively sustained therein, or is secondarily related to any service-connected disorder; nor has the appellant referenced any evidence so supportive.  A requirement for a showing of such a relationship has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, here, the Board finds that the appellant is not competent to express an opinion on whether a disability is attributable to Agent Orange exposure.  Whether an etiological relationship exists between herbicide exposure and onset of disability many years subsequent thereto is a complex medical matter, unlike a diagnosis of a simple condition such as a broken leg.  As such, lay opinions provided by the Veteran have no probative value in this context, and as any such opinion offered by the Veteran as a lay person are beyond his competence to provide.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




C. Service Connection - Peripheral Neuropathy of the Upper and Lower Extremities Bilaterally

The Veteran's STRs do not document any complaints, findings or treatment related to peripheral neuropathy.  The April 1979 separation examination report revealed no neurological abnormalities and normal clinical evaluations of the upper and lower extremities.

A VA examination of December 1980 reflects that neurological examination revealed no abnormalities.  

Right thigh weakness was noted in a January 2002 record.  Right foot numbness was also documented in a January 2002 record, and at that time an assessment of hepatitis with related neuropathy was made.  A private hospitalization record of April 2002 indicates that the Veteran gave a 1- month history of fatigue and achiness in the thighs and hips while walking.  A previous medical history of hepatitis B diagnosed in January 2002 was noted.  A presumptive diagnosis of myasthenia gravis was made.  The discharge diagnoses included congestive heart failure and polyneuropathy.  

Records from the Social Security Administration reflect that the Veteran was determined to be disabled from January 2002 due to primary diagnosis of peripheral neuropathy with a secondary diagnosis of cardiomyopathy.  

The file contains a private medical report of November 2003 noting that the Veteran was being followed for hepatitis B.  The report indicated that the Veteran developed neuropathy during his period of illness with distal extremity hypersensitivity.  

Private medical evidence of Dr. W. dated in August 2005, indicated that the Veteran had a problem with migrating parethesia, numbness and tingling in all extremities and muscle wasting in the left fingers.  A history of hepatitis B was noted.  A private medical report of October 2005 indicates that a neurophysiological study revealed diffuse axonal neuropathy with superimposed median and ulnar nerve entrapment.  The report indicated that the etiology was not clear, but that this could be due to hepatitis B, cryoglobulins, or some other associated metabolic or immune process.  A private medical report of December 2005 indicates that the Veteran was seen for neurological follow-up.  At that time, he had axonal peripheral neuropathy combined with median and ulnar nerve entrapment of the wrists and elbows.  An impression of generalized peripheral neuropathy - distal axonal type, etiology unclear, was made.  It was noted that the Veteran had active hepatitis B.  A private medical record dated in late February 2007 reflects that diabetes had been recently diagnosed.  

The Veteran was seen by VA podiatry in August 2007 at which time there was no evidence of a diabetic foot condition.  Another August 2007 record makes reflects that assessments including Type II diabetes mellitus with neurological symptoms of the lower extremities and left upper extremity, were made.  

Diabetes with diabetic neuropathy was assessed upon VA Agent Orange examination of May 2009.

The file contains a private medical statement of August 2009, noting that the Veteran carried a diagnosis of polyneuropathy, probably diabetic.  It was noted that the Veteran had previously been seen in 2005 at which time he had polyneuropathy.  It was concluded that the based on the history and results of electrophysiologic studies done in August 2009, the Veteran's picture was compatible with a diffuse polyneuropathic process.  

Records dated from St. Vincent's Spine and Brain Institute reflect that a neurological evaluation was conducted in August 2009 which revealed peripheral neuropathy; vasculitis; and diabetes mellitus Type II with neurological manifestations, uncontrolled.  

A VA peripheral neuropathy examination was conducted in November 2009 and the claims folder was reviewed.  The Veteran gave a history of bilateral neuropathy of the upper and lower extremity, for 10 years or longer.  He indicated that during that time frame he also had "borderline" diabetes.  It was noted that the symptoms the Veteran was describing on examination were similar to those described in 2002, at which time beriberi was diagnosed.  Peripheral neuropathy of the upper and lower extremities bilaterally, was diagnosed.  The examiner explained that the Veteran had severe long-standing stocking glove distribution peripheral neuropathy.  The examiner opined that while this type of neuropathy was a potential complication of diabetes, the severity and extent of the illness preceded the onset of diabetes and therefore, it was less likely than not a result of diabetes.  

The file contains a private medical opinion of Dr. W. dated in May 2010, which, in pertinent part indicates that the Veteran's diagnosed neuropathy is secondary to service-connected diabetes mellitus Type II.  

Analysis

With respect to the claimed peripheral neuropathy affecting both the upper and lower extremities bilaterally, the Veteran has specifically asserted that these conditions are secondary to his service-connected diabetes.  In the alternative, he has also claimed that peripheral neuropath result from exposure to Agent Orange in Vietnam.

The Board also observes that, the Veteran's DD 214 Form confirms that he served in the Republic of Vietnam during his military service.  Consequently, he is presumed to have been exposed to herbicides during military service.  However, peripheral neuropathy of either the upper or lower extremities, bilaterally, was not diagnosed in service or during the first post-service year and there has been no competent evidence presented showing that the Veteran ever experienced acute and subacute peripheral neuropathy that manifested to a degree of 10 percent within one year after the last date on which he served in the Republic of Vietnam so as to warrant presumptive service connection under 38 C.F.R. § 3.307 and § 3.309.

The Board also finds that direct service connection for peripheral neuropathy is not warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  The appellant's STRs are entirely silent for any indication of peripheral neuropathy and his neurological system was normal at service separation.  In addition, peripheral neuropathy was not shown to be manifest to a compensable degree within one year of his separation from service. In fact, the appellant underwent VA medical examination in 1980 his neurological system was determined to be normal at that time.  Further, the record on appeal does not contain a diagnosis of peripheral neuropathy until 2002, over two decades after the appellant's separation from active service.  As such, there is no evidence of continuity of symptomatology since active service in the present case.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the record is negative for a competent medical opinion etiologically linking the Veteran's claimed peripheral neuropathy to service or any incident therein.   

In order to establish service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The clinical evidence in this case reflect that neuropathy of the upper and lower extremities initially surfaced in 2002, at the same time that hepatitis B and beriberi were diagnosed.  Clinical records well establish that the Veteran had and was treated for neurological symptoms of the upper and lower extremities for years prior to the diagnosis of diabetes made in February 2007.  

The file contains several medical opinions relating to the etiology of the Veteran's neuropathy.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

The file contains a private medical report of October 2005 indicates that a neurophysiological study revealed diffuse axonal neuropathy with superimposed median and ulnar nerve entrapment.  The report indicated that the etiology was not clear, but that this could be due to hepatitis B, cryoglobulins, or some other associated metabolic or immune process.  This opinion, while not definitive, is probative to the extent that diabetes was not implicated as a possible etiologically cause, as supported by the fact that diabetes was in fact not even diagnosed at that time that the opinion was offered.  

Also on file is a VA examination report of 2009 included a medical opinion addressing the matter of an etiological relationship between the Veteran's neuropathy and service-connected diabetes.  In providing the opinion, the VA examiner reviewed the claims file and medical history and conducted a physical evaluation of the Veteran.  Peripheral neuropathy of the upper and lower extremities bilaterally, was diagnosed.  The examiner explained that the Veteran had severe long-standing stocking glove distribution peripheral neuropathy.  The VA examiner opined that while this type of neuropathy was a potential complication of diabetes, the severity and extent of the illness preceded the onset of diabetes and therefore, it was less likely than not a result of diabetes.  In essence, the examiner provided a well-informed and supported opinion which was supported by the medical history as well as by a prior private medical opinion of 2005.  As such, this opinion is of high probative value.

In contrast, the file contains a private medical opinion of Dr. W. dated in May 2010 to the effect that the Veteran's neuropathy is secondary to service-connected diabetes mellitus Type II.  No rationale was provided and no supporting lay or clinical evidence was referenced in conjunction with the opinion provided.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As such, the VA examination report of 2009 is considered the most probative evidence in this case.

In essence, both the medical records themselves as well as the most probative medical opinions on file fail to support the claim; instead reflecting that peripheral neuropathy was a condition which existed years prior to the diagnosis of diabetes, and was not etiologically related to diabetes.  

The Board has also considered the Veteran's lay assertions that he has peripheral neuropathy of the upper and lower extremities, secondary to diabetes.  While the Veteran is generally considered competent to report symptoms (such as numbness and tingling of the extremities), a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such as rendering a diagnosis or offering an opinion as to the underlying etiology of his symptoms, to include attributing them to peripheral neuropathy secondary to diabetes or to in-service herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Cromley v. Brown, 7 Vet. App. 376, 379 (1995), 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for peripheral neuropathy of the upper and lower extremities bilaterally.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are therefore denied.

D. Service Connection - Artery Problem Left Leg and Amputation 4th and 5th Left Toes

In February 2007, the Veteran filed original service connection claims for an artery problem of the left leg and for amputation of the fourth and fifth toes.   

The STRs are entirely negative for any complaints relating to the veins, arteries or the lower extremities and are similarly negative for evidence of amputation of the toes in service.  The April 1979 retirement examination report reflects that clinical evaluation of the lower extremities, feet, and vascular system were normal.

A private medical record of February 2002 documents the Veteran's complaints of a 3-week history of swelling and pain in the legs, assessed as bilateral lower extremity edema.  SSA records indicate that the Veteran was found to be disabled from January 2002 due to a primary diagnosis of peripheral neuropathy with a secondary diagnosis of cardiomyopathy. 

A private medical report of Dr. W. dated in January 2007 documents the Veteran's complaints of left foot pain with redness and swelling.  The Veteran's existing medical conditions were listed as: hepatitis B; hypertension; BPH and erectile dysfunction.  There was no mention of diabetes.  Cellulitis vs. gout was assessed.  A February 2007 MRA of the abdomen revealed moderate to severe peripheral vascular disease in the left posterior artery, as well as moderate peripheral vascular disease in the right posterior artery.  

Private medical reports of early February 2007 document swelling, redness and cellulitis of the left foot.  A radiology report of late February 2007 indicates that cellulitis of the left foot was present with abnormal bone marrow edema, suggestive of osteomyelitis.  A report dated in early February reflects that diagnoses of left foot cellulitis; gangrene of the left 4th digit; ulceration of the left 4th digit; and bilateral peripheral vascular disease were made.  Private medical records reflect that operative procedures including left lower extremity arteriogram and left anterior tibial artery angioplasty were undertaken in February 2007, in conjunction with a non-healing ulceration of the left lower extremity with pain.  Subsequently, left posterior tibial artery plaque and occlusion was shown in February 2007.  A pathology report dated later in February 2007 revealed hyperkeratosis, severe inflammation and necrosis of the left fourth toe.  In mid-February 2007, amputation of the left fourth toe was undertaken due to gangrene.  

The Veteran was hospitalized at a private facility in late February 2007, for treatment of a non-healing wound of the 4th and 5th toes, status post amputation of the left 4th toe, two weeks previously.  The medical history was positive for renal cell carcinoma, hepatitis B, hypertension, kidney disease, and newly diagnosed diabetes mellitus, just the previous week.  A pathology report dated in March 2007 revealed evidence of severe inflammation, necrosis, extensive hemorrhage and coagulative necrosis of the left fifth toe.  In early March 2005, partial fourth and fifth ray amputation of the left foot were undertaken due to osteomyelitis.

Amputation of the 4th and 5th toes was assessed upon VA Agent Orange examination of May 2009.

The file contains a medical opinion of May 2010, provided by Dr. W. to the effect that the Veteran's amputation of the 4th and 5th toes of the left foot and artery problems of the left leg were due to his service-connected diabetes mellitus.  

A June 2010 VA medical report indicates that the results of a vascular study revealed moderate bilateral arterial disease in the lower extremities.  

Analysis

The Veteran primarily contends that his claimed artery problem left leg and amputation 4th and 5th left toes was either caused or aggravated by a service-connected disorder, specifically diabetes.  


Evidence of record confirms the Veteran served in Vietnam during the applicable period and herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  However neither artery problems or amputations are listed as conditions associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e) (2010).  Therefore, service connection on a presumptive basis due to herbicide exposure is not warranted.  Furthermore, the evidence does not suggest that these claimed conditions, which did not occur until 2007, more than 25 years post-service had their onset during or as a result of service including based on presumptive herbicide exposure, or have been chronic and continuous since service.  Therefore, the Board will not further discuss direct service connection, but will instead focus on the Veteran's primary theory of entitlement on the basis of secondary service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be medical evidence of a current disability; evidence of a service- connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Further, disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2010).  In this regard, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See too, Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).



Indisputably, the record contains medical evidence of a manifested left leg artery condition, as well as documentation of amputation of the 4th and 5th left toes, as shown by private medical records dated in February and March 2007.  The remaining question is whether or not either of these conditions is secondary to a service-connected disorder, specifically claimed as diabetes.  The clinical records, particularly those dated in 2007, do not establish that the Veteran's claimed left leg artery condition, or amputation of the 4th and 5th left toes are in any way etiologically or causally associated with service-connected diabetes.  

In this regard, clinical records show that the Veteran's left foot problems began surfacing in January 2007 and that gangrene of the left 4th toe had already set and the toe had been amputated even prior to the diagnosis of diabetes mellitus, which was not made until late February 2007.  Similarly, osteomyelitis of the left 5th toe had already been diagnosed, essentially coincident with the initial diagnosis of diabetes.  The aforementioned evidence fails to implicate diabetes as the cause of the Veteran's left leg artery problems or left toe amputations, instead implicating osteomyelitis, cellulitis and ultimately gangrene as the underlying causes of those conditions.  The records make it clear that gangrene/necrosis were the immediate  causes of the amputation, with cellulitis, osteomyelitis and ulceration being the underlying causes.  

The Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Turning to this third element, medical nexus, the record contains one opinion provided in May 2010, addressing and attesting to a relationship between the Veteran's currently left leg artery disorder and his left toe amputations and diabetes.  Among the factors for assessing the probative value of a medical opinion is the thoroughness and detail of the opinion and whether the opinion is based upon a complete accurate factual premise.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).



Having reviewed the May 2010 medical opinion, the Board concludes that it is of no probative value.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, there was no rationale provided, nor was any reference to or discussion of the medical records, clinical findings, or lay evidence specific to the Veteran's case, supporting the 2010 opinion.  Moreover, the conclusion was not supported by the clinical records themselves which reflect that a left leg artery condition as well as amputation of the 4th toe both pre-dated the initial diagnosis of diabetes which was not made until late February 2007.  

In addition, while the Veteran is certainly competent to relate his symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation, particularly on a secondary basis.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  As such, the lay opinion provided by the Veteran as to etiology of his left leg artery condition and left toe amputations are also of no probative value, as such an opinion is beyond his competency to make.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Essentially, as the weight of the competent and probative medical evidence is against a finding that the Veteran's claimed left leg artery condition and left toe amputations are related to service or to any service-connected disorder, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

NEW AND MATERIAL CLAIMS

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Also applicable are the provisions pertaining to service connection claims generally, as referenced previously in this decision.

E. New and Material - Hypertension and Colon Condition to Include Polyps

Service connection for hypertension was initially claimed in April 2005 and denied in a February 2006 rating action.  The Veteran filed to reopen the claim in September 2006 and the denial of the claim was confirmed in a February 2007 rating action, of which the Veteran was notified in March 2007.  Service connection for a colon condition to include polyps, was initially denied in the same February 2007, of which the Veteran also received notification in March 2007.  He did not timely appeal the February 2007 rating decision denying the service connection claims for hypertension or a colon condition.  The Veteran filed to reopen the claims in March 2008.  A September 2008 rating action determined that new and material evidence had not been presented with which to reopen the claims.  The most recent final decision on file addressing the claim is the February 2007 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the February 2007 rating decision includes STRs, which fail to show that hypertension or any colon condition was ever diagnosed during service.  An April 1979 separation examination report shows that a blood pressure reading of 118/78 was made and that the Veteran denied having a history of high or low blood pressure.  

Also on file was a VA examination report of December 1980 indicating that the Veteran's blood pressure was 120/75.  Hypertension was not diagnosed at that time nor was any colon disorder.  

Private medical records reflect that a colonic polyp was found in June 1998 and was removed in July 1998.  The Veteran had a normal colonoscopy in February 1999.  

Medical management of hypertension was mentioned in a private medical record of May 2003.  A September 2003 private hospitalization report reflects that a secondary diagnosis of essential hypertension was made, while the Veteran was being primarily treated for atrial fibrillation.  Private medical records dated in 2004 make reference to a diagnosis of hypertension made in January 2002, and reflect that hypertension was treated in 2004 and 2005.    

By rating action of February 2007, service connection for hypertension and a colon condition was denied based on lack of evidence of either condition in service or until decades thereafter, as well as lack of etiological nexus to service or any incident therein.  


Evidence on file dated subsequent to the February 2007 rating action includes a private medical record dated in late February 2007 reflects that diabetes had been recently diagnosed.  Private medical reports of January and June 2008 reflect that new polyps were found in the colon.  Polyps were assessed upon VA Agent Orange examination of May 2009.  In October 2009, the Veteran was seen for a follow-up for hypertension, the onset of which was described as years previously.  

Analysis

With respect to the hypertension claim, much of the evidence submitted subsequent to the February 2007 rating decision is new, in that it was not previously of record.  However, it is not material in that it does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  In this regard, the newly submitted evidence essentially reflects three facts: (1) that hypertension is currently diagnosed; (2) that hypertension was not diagnosed in service or during the first post-service year; and (3) that currently diagnosed hypertension has not been etiologically related to service or to any service-connected disorder.

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary at 635 (26th ed. 1981).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The Board notes that the record includes current diagnoses of both hypertension and essential hypertension.  For clarifying purposes only the Board observes that essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 2007).  Cole v. Peake, 2008 WL 852634 (Vet. App.).


The evidence before the RO at the time of the February 2007 rating action included a diagnosis of hypertension, first identified in 2002, decades after the Veteran's discharge from service in 1979.  The evidence failed to establish or even suggest that hypertension was  diagnosed in service or during the first post-service year.  The Board also notes that at the time of the February 2007 rating decision, it had already been established that the Veteran had service in Vietnam and as such, was presumptively exposed to Agent Orange/herbicides in service.  However, prior and since 2007, hypertension has not been recognized as a condition presumptively associated with exposure to herbicides in service.  

With respect to the service connection claim for a colon condition, the evidence before the RO at the time of the February 2007 rating action reflected that colon polyps were first identified and treated in 1998.  The evidence failed to establish or even suggest that any colon condition was treated or diagnosed in service or during the first post-service year.  As previously mentioned, at the time of the February 2007 rating decision, it had already been established that the Veteran had service in Vietnam and as such, was presumptively exposed to Agent Orange/herbicides in service.  However, prior and since 2007, no colon condition, including polyps, has been recognized as a condition presumptively associated with exposure to herbicides in service.

The evidence dated subsequent to the February 2007 rating decision continues to reflect that the Veteran has been treated for diagnosed hypertension and occasional polyps since that time, without any mention or suggestion of etiology or service-relationship.  In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In related cases, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).


Since the February 2007 rating action, no new evidence has been added to the file which in any way establishes or even suggests that an etiological relationship exists between currently diagnosed hypertension or a colon condition, and service or any service-connected condition.  As a related matter, no evidence has been presented subsequent to the final February 2007 rating decision, which even suggests that hypertension or a colon condition were incurred in service to include presumptively, or are otherwise etiologically related to service or any incident therein.

The Veteran's statements and contentions regarding his opinion that an etiological relationship exists between claimed a colon condition and hypertension and service (to include any incident therein) or any service-connected disorder are essentially cumulative and redundant of contentions made prior to the February 2007 rating decision, and thus are not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  Moreover, as a layman, the Veteran lacks the competence to provide a probative opinion on the medical diagnosis or etiology of his currently claimed condition.  In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.

In light of the appellant's service in Vietnam during the Vietnam era, the Board has also considered the recent amendments to 38 C.F.R. § 3.309(e) which, inter alia, added ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 14,391 (March 25, 2010).  The amendment's specific definition of ischemic heart disease, however, does not include hypertension; in fact, specifically excluding hypertension from the definition of ischemic heart disease.  For these reasons, the Board concludes that the amended presumptive provisions to do not provide a basis upon which to award service connection for hypertension, and as such do provide a basis for reopening the claim.

In summary, absent even a suggestion in the newly submitted evidence of an etiological relationship between a currently claimed colon condition and hypertension and service or a service-connected disorder, this evidence fails to relate to an unestablished fact necessary to substantiate the claims, and it therefore is not material.  Accordingly, the Board finds that the evidence presented subsequent to the February 2007 rating decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's service connection claims for hypertension or for a colon condition.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable and the claims remain denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

F.  New and Material - Heart Condition

Service connection for a heart condition, including atrial fibrillation was denied in a February 2007 rating action, of which the Veteran was notified in March 2007.  He did not timely appeal the February 2007 rating decision denying the service connection claim for erectile dysfunction.  The Veteran filed to reopen the claim in 2008.  A September 2008 rating action determined that new and material evidence had not been presented with which to reopen the claim.  The most recent final decision on file addressing the claim is the February 2007 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the February 2007 rating decision includes STRs, which fail to reflect that any heart condition was ever diagnosed during service.  The April 1979 separation examination report reflected that clinical evaluation of the heart was normal and that the Veteran denied having any heart trouble.  Also on file was a VA examination report of December 1980 indicating that the Veteran had no history of dyspnea, angina or palpitation of the heart.  On physical examination, the heart was not enlarged and no murmurs were heard.  

Private medical records reflect that nicotine dependence was diagnosed in 1999.  In March 2002, the Veteran was hospitalized for symptoms of rapid heartbeat, chest pain and tightness, and shortness of breath.  Diagnoses of new onset of atrial fibrillation and congestive heart failure with an ejection fraction of 20% were made.  A CT scan of the chest was done in May 2002 pursuant to the Veteran's heart failure, described as "without significant coronary artery disease."  A CT scan revealed emphysema. 

By rating action of February 2007, service connection for a heart condition, to include atrial fibrillation was denied based on lack of evidence of that condition in service or until decades thereafter, as well as lack of etiological nexus to service or any incident therein to include herbicide exposure.  

Evidence on file dated subsequent to the February 2007 rating action includes a private medical record dated in late February 2007 reflects that diabetes had been recently diagnosed.  A March 2008 private medical report reflects that the Veteran was seen for consultation relating to his atrial fibrillation.  The report indicated that he had no coronary artery disease.  The assessments included atrial fibrillation. 

Also added to the file were records from the Social Security Administration reflect that the Veteran was determined to be disabled from January 2002 due to primary diagnosis of peripheral neuropathy with a secondary diagnosis of cardiomyopathy.

Upon Agent Orange examination of May 2009, the diagnoses included emphysema and "CAHD."  VA records include a May 2009 entry indicating that the Veteran's diagnosed conditions included PVD/CAD (peripheral vascular disease/coronary artery disease).  An entry dated in September 2009 reflects that the Veteran's medical history included coronary artherosclerosis.  

Analysis

At the time of the February 2007 rating decision that denied service connection for a heart condition to include atrial fibrillation, the RO reasoned that the while a diagnosis of a heart condition was shown, there was no evidence of a nexus between this condition and service or a service-connected disorder.  In addition, there was no basis for the establishment of service connection on a presumptive basis.  



Even prior to the February 2007 rating decision, it was established that the Veteran  served in the Republic of Vietnam during the Vietnam era, and as such is presumed to have been exposed to an herbicide agent during such service.  38 C.F.R. § 3.307(a)(6)(iii).

Since the February 2007 rating decision, a regulation, effective August 31, 2010, has amended 38 C.F.R. § 3.309(e) to establish a presumption of service connection for conditions including ischemic heart disease, to include coronary artery disease (CAD) based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  See 75 Fed. Reg. 14,391. 

Significantly, new evidence presented for the record since the February 2007 rating decision indicates that the Veteran may now have a diagnosis of CAD, as was noted in a May 2009 VA record.  This new evidence is also material in that it raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been presented with which to reopen the service connection claim for a heart condition.  

However, additional evidentiary development is required prior to adjudication of this claim on the merits; as such, this claim is further discussed in the Remand below.

G.  New and Material - Erectile Dysfunction  

Service connection for erectile dysfunction was initially claimed in June 2006 and denied in a February 2007 rating action, of which the Veteran was notified in March 2007.  He did not timely appeal the February 2007 rating decision denying the service connection claim for erectile dysfunction.  The Veteran filed to reopen the claim in 2009.  A February 2010 rating action determined that new and material evidence had not been presented with which to reopen the claim.  The most recent final decision on file addressing the claim is the February 2007 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.


The evidence on file and considered at the time of the February 2007 rating decision includes STRs, which reflect that on separation examination of April 1979, the prostate was normal to palpation and that cystic lesions on the scrotum and hyperpigmented flat lesions were present on the penal shaft, but fail to show that erectile dysfunction was ever diagnosed during service.  Also on file was a VA examination report of December 1980 which indicated the presence of multiple small sebaceous cysts in the scrotum, but was negative for any complaints, findings or diagnosis relating to erectile dysfunction. 

A private medical record of March 2004 listed the Veteran's historical and active  medical problems to include impotence of organic origin.  An October 2005 private medical report reporting the results of a neurophysiological study indicated that the Veteran had not had an erection for 4 years.  A March 2006 private medical record documents the Veteran's complaints of erectile dysfunction, indicating that the onset of this condition was one year previously.  Organic erectile dysfunction was diagnosed and it was noted that the condition might be related to neuropathy.  A March 2006 private medical statement references the Veteran's long history of erectile dysfunction as well as a history of renal cell cancer of the left kidney.  A January 2007 private medical report indicates that the Veteran had symptoms suggestive of impotence.  

By rating action of February 2007, service connection for erectile dysfunction was denied based on lack of evidence of that condition in service or until decades thereafter, as well as lack of etiological nexus to service or any incident therein.  

Evidence on file dated subsequent to the February 2007 rating action includes a private medical record dated in late February 2007 reflects that diabetes had been recently diagnosed.  Also on file is a March 2007 medical report reflecting that the Veteran's diagnosed conditions included organic erectile dysfunction.  The file contains a June 2010 medical statement of Dr. C. indicating that the Veteran has erectile dysfunction which may be related to diabetes mellitus.  


Analysis

At the time of the February 2007 rating decision that denied service connection for erectile dysfunction, the RO reasoned that the while a diagnosis of erectile dysfunction was shown, there was no evidence of a nexus between this condition and service or a service-connected disorder.  

Significantly, evidence added to the file subsequent to the February 2007 rating decision includes a June 2010 medical statement of Dr. C. indicating that the Veteran has erectile dysfunction which may be related to diabetes mellitus, one of the Veteran's service-connected conditions.  This evidence is clearly new.  In addition, presuming such evidence is credible for the limited purpose of ascertaining its materiality, this evidence relates to the unestablished element of a possible nexus between claimed erectile dysfunction and a service-connected condition.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  As such it is also material.  

Essentially, the aforementioned new evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented. Consequently, the service connection claim for erectile dysfunction reopened and the claim is granted to this extent.

However, additional evidentiary development is required prior to adjudication of this claim on the merits; as such, this claim is further discussed in the Remand below.

H. New and Material - Prostate Swelling

A service connection claim for prostate swelling was denied in a February 2007 rating action, of which the Veteran also received notification in March 2007.  He did not timely appeal the February 2007 rating decision and filed to reopen the claim in 2009.  A February 2010 rating action determined that new and material evidence had not been presented with which to reopen the claim.  The most recent final decision on file addressing the claim is the February 2007 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the February 2007 rating decision includes STRs, which reflect that on separation examination of April 1979, the prostate was normal to palpation and that cystic lesions on the scrotum and hyperpigmented flat lesions were present on the penal shaft, but fail to show that swelling of the prostate or prostatitis were ever diagnosed during service.  Also on file was a VA examination report of December 1980 which indicated the presence of multiple small sebaceous cysts in the scrotum, but was negative for any complaints, findings or diagnosis relating to swelling of the prostate or prostatitis.  

Private medical records dated in 1988 reflect that the Veteran was seen for treatment of recurrent penile shaft lesions/venereal warts, with complaints of swelling.  The report questioned whether there was evidence of prostatitis, but it was not diagnosed at that time.  A private medical record of August 2005 documents the Veteran's complaints of increased urinary frequency, and a diagnosis of prostatitis.  

By rating action of February 2007, service connection for prostate swelling was denied based on lack of evidence of this condition in service, as well as lack of etiological nexus to service.  

Evidence on file dated subsequent to the February 2007 rating action includes a private medical record dated in late February 2007 reflects that diabetes had been recently diagnosed.  A VA Agent Orange examination report of May 2009 indicated that the Veteran's left lobe prostate was rock hard.  Also on file are private medical records dated in June 2009 which reflect that the Veteran complained of hardening of the prostate.  

In June 2009, the Veteran underwent a private prostate evaluation by a urological clinic.  No prostate condition was diagnosed and it was noted that there were no clinical indications for a prostate biopsy.  

Analysis

With respect to the claim for a prostate disorder, evidence relating to a prostate condition dated in 2009, submitted subsequent to the February 2007 rating decision is new, in that it was not previously of record.  However, it is not material in that it does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

The evidence before the RO at the time of the February 2007 rating action reflected that prostatitis had been diagnosed.  The evidence failed to establish or even suggest that this condition was diagnosed in service or was etiologically related to service.  The Board also notes that at the time of the February 2007 rating decision, it had already been established that the Veteran had service in Vietnam and as such, was presumptively exposed to Agent Orange/herbicides in service.  However, prior and since 2007, except for prostate cancer, no prostate condition has been recognized as a condition presumptively associated with exposure to herbicides in service.  

The evidence dated subsequent to the February 2007 rating decision continues to reflect that the Veteran has subjective complaints relating to the prostate, described as hardening, without any mention or suggestion of etiology or service-relationship and significantly, without any indication of a current clinical diagnosis of a prostate condition.  In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In related cases, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).


Since the February 2007 rating action, no new evidence has been added to the file which in any way establishes or even suggests that an etiological relationship exists between a currently claimed prostate disorder and service or any service-connected condition.  As a related matter, no evidence has been presented subsequent to the final February 2007 rating decision, which even suggests that a prostate disorder was incurred in service, or is otherwise etiologically related to service or any incident therein.

The Veteran's statements and contentions regarding his opinion that an etiological relationship exists between the claimed prostate disorder and service (to include any incident therein) or any service-connected disorder are essentially cumulative and redundant of contentions made prior to the February 2007 rating decision, and thus are not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  Moreover, as a layman, the Veteran lacks the competence to provide a probative opinion on the medical diagnosis or etiology of his currently claimed condition.  In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.

In summary, absent even a suggestion in that evidence of an etiological relationship between a currently claimed prostate disorder and service or a service-connected disorder, this evidence fails to relate to an unestablished fact necessary to substantiate the claim, and it therefore is not material.  Accordingly, the Board finds that the evidence presented subsequent to the February 2007 rating decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's service connection claim for a prostate disorder.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



I. New and Material - Kidney Disorder

A service connection claim for a kidney disorder was denied in a February 2007 rating action, of which the Veteran also received notification in March 2007.  He did not timely appeal the February 2007 rating decision and filed to reopen the claim in 2009.  A February 2010 rating action determined that new and material evidence had not been presented with which to reopen the claim.  The most recent final decision on file addressing the claim is the February 2007 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the February 2007 rating decision includes STRs, which fail to show that any kidney disorder was ever diagnosed during service.  An April 1979 separation examination report shows that clinical evaluation of the kidneys was normal and that the Veteran denied having kidney stones.  

Private medical records dated in 2002 reflect that the Veteran was seen for consultation and evaluation of hepatitis B.  The records indicate that renal cell carcinoma was diagnosed in March 2002.  In January 2003, the Veteran underwent left partial nephrectomy for treatment of a left renal mass.  Testing conducted in November 2004 revealed abnormal renal function.  A private medical report of October 2005 indicated that an abdominal ultrasound revealed post-operative changes of the left kidney; a right renal cyst; and calcified splenic granuloma.   

By rating action of February 2007, service connection for a kidney disorder was denied based on lack of evidence of this condition in service, as well as lack of etiological nexus to service or any incident therein to include herbicide exposure.  

Evidence on file dated subsequent to the February 2007 rating action includes a private medical record dated in late February 2007 reflecting that diabetes had been recently diagnosed.  The Veteran was hospitalized for treatment of chronic kidney disease in February 2007.  At that time, past medical histories of hepatitis B and renal cell carcinoma status post left heminephrectomy or left partial nephrectomy was noted.  Subsequent evidence reflects that he continued to be treated for chronic kidney disease.  A private medical record dated in late February 2007 reflects that diabetes had been recently diagnosed.  A VA Agent Orange examination report of May 2009 included an assessment of renal carcinoma with left nephrectomy.  

Analysis

With respect to the claim for a kidney disorder, much of the evidence submitted subsequent to the February 2007 rating decision is new, in that it was not previously of record.  However, it is not material in that it does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  In this regard, the newly submitted evidence essentially reflects three facts: (1) chronic kidney disease is currently diagnosed; (2) chronic kidney disease was not diagnosed in service or during the first post-service year; and (3) that currently diagnosed chronic kidney disease has not been etiologically related to service or to any service-connected disorder.

The evidence before the RO at the time of the February 2007 rating action included a diagnosis of renal cell carcinoma, first identified in 2002, decades after the Veteran's discharge from service in 1979.  The evidence failed to establish or even suggest that renal cell carcinoma/kidney disease was diagnosed in service or during the first post-service year.  The Board also notes that at the time of the February 2007 rating decision, it had already been established that the Veteran had service in Vietnam and as such, was presumptively exposed to Agent Orange/herbicides in service.  However, prior and since 2007, neither renal cell carcinoma or chronic kidney disease have been recognized as a condition presumptively associated with exposure to herbicides in service.  

The evidence dated subsequent to the February 2007 rating decision continues to reflect that the Veteran has been treated for chronic kidney disease since that time, without any mention or suggestion of etiology or service-relationship.  In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In related cases, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

Since the February 2007 rating action, no new evidence has been added to the file which in any way establishes or even suggests that an etiological relationship exists between currently diagnosed chronic kidney disease and service or any service-connected condition.  As a related matter, no evidence has been presented subsequent to the final February 2007 rating decision, which even suggests that chronic kidney disease was incurred in service to include presumptively, or is otherwise etiologically related to service or any incident therein.

The Veteran's statements and contentions regarding his opinion that an etiological relationship exists between claimed chronic kidney disease and service (to include any incident therein) or any service-connected disorder are essentially cumulative and redundant of contentions made prior to the February 2007 rating decision, and thus are not new. 38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  Moreover, as a layman, the Veteran lacks the competence to provide a probative opinion on the medical diagnosis or etiology of his currently claimed condition.  In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.

In summary, absent even a suggestion in that evidence of an etiological relationship between a currently claimed kidney disorder and service or a service-connected disorder, this evidence fails to relate to an unestablished fact necessary to substantiate the claim, and it therefore is not material.  Accordingly, the Board finds that the evidence presented subsequent to the February 2007 rating decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's service connection claim for chronic kidney disease.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

J. New and Material - Skin Disorder

A service connection claims for a skin disorder, claimed as cancer spots, was denied in a February 2007 rating action, of which the Veteran also received notification in March 2007.  He did not timely appeal the February 2007 rating decision and filed to reopen the claim in 2009.  A February 2010 rating action determined that new and material evidence had not been presented with which to reopen the claim.  The most recent final decision on file addressing the claim is the February 2007 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the February 2007 rating decision includes STRs, which fail to show that any skin condition was ever diagnosed during service.  An April 1979 separation examination report reflects that clinical evaluation of the skin was normal and that the Veteran denied having any skin disease.  

Also on file was a VA examination report of December 1980 which reflected that the Veteran had multiple small sebaceous cysts of the scrotum, which were asymptomatic.  Service connection was ultimately established for sebaceous cysts of the scrotum as well as penile lesions.  

The Veteran was treated for subacute dermatitis of the right lower leg and an epidermal inclusion cyst in 1995.  In September 2004, a lesion of the left ear was removed, which was assessed as a benign skin neoplasm.  

By rating action of February 2007, service connection for a skin condition was denied based on lack of evidence of this condition in service, as well as lack of evidence showing that the claimed condition exists (i.e. is currently diagnosed).  

Evidence on file dated subsequent to the February 2007 rating action includes a private medical record dated in late February 2007 reflecting that diabetes had been recently diagnosed.  In December 2008, squamous cell carcinoma of the left forearm was diagnosed.  Private medical records dated in March 2009 show that the Veteran was treated for squamous cell carcinoma of the right hand.  An April 2009 record reflects that he was treated for squamous cell carcinoma of both hands.  In October 2009, the Veteran underwent Moh's surgery from treatment of squamous cell carcinoma of the right hand.  In February 2010, the Veteran underwent excision of a malignant melanoma.  

Analysis

According to the February 2007 rating decision that denied service connection for a skin disorder, one of the RO's primary reasons for the denial of the claim was lack of evidence of the claimed disability.  

The current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Evidence received since the 2007 rating action includes private medical records dated in March 2009 and April 2009 which reflect that squamous cell carcinoma of both hands had been diagnosed.  As such a current clinical disability of the skin is now shown.  This evidence is both new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).

The Court has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  In accordance with the aforementioned Court decision, as evidence fulfilling the element of current disability has now been added to the claims file, the case must be reopened.  

In summary, the aforementioned additional evidence received since the February 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for a skin disorder and the appeal is granted to this limited extent.  

As the Board has determined that new and material evidence has been submitted to reopen the service connection claim for a skin disorder, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  In this regard, VA has repeatedly provided the Veteran with the laws and regulations pertaining to the establishment of service connection.  Given that the Veteran had adequate notice of the applicable regulations, the Board finds that he would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends he currently suffers from a skin disorder, claimed as skin cancer, which is etiologically related to his period of active service, to include herbicide exposure reportedly sustained therein.  

In order to prevail on the issue of service connection for any particular disability, there must be: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Indisputably, the record contains evidence of a currently skin disorder manifested by squamous cell carcinoma of both hands, as well as melanoma.  As such, Hickson element (1) is satisfied.  

As a preliminary matter, the Board finds no basis to grant the claim under the theory that the Veteran's claimed skin disorder is related to exposure to herbicides (in particular, Agent Orange) while he was stationed in Vietnam.   The Veteran's DD Form 214 form and service personnel records reflect that he served in the Republic of Vietnam during the Vietnam era.  Hence, pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he is presumed to have been exposed during such service to an herbicide agent (Agent Orange), absent any evidence to the contrary.  However, skin cancer is not included among those disabilities for which service connection may be presumed based on such exposure.  In fact, the only skin conditions subject to the presumptive provisions are chloracne or other acneform disease; neither of which are diagnosed in this case.  38 C.F.R. § 3.309(e).  Significantly, the Secretary has concluded, based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that there is inadequate evidence of an association between exposure to herbicides and non-listed diseases such as skin cancer.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395- 32,407 (June 12, 2007); see also 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003); 74 Fed. Reg. 21,258-60 (May 9, 2009).  Thus, VA regulations do not provide a basis upon which to establish service connection for a skin condition to include diagnosed skin cancer, based upon presumptive exposure to herbicides.  

With respect to direct service connection, a review of the available STRs to include examinations reports dated from 1959 to 1979 are negative for evidence of a chronic skin condition (other than already service-connected sebaceous cysts of the scrotum as well as penile lesions).  Thus, there is no medical evidence that indicates the Veteran suffered from a skin condition or any chronic residuals thereof, during active service.  In addition, there is no evidence of continuity of symptomatology since active service as in the present case, no skin condition was diagnosed prior to 2009, approximately 30 years after his release from active duty.  This significant lapse in time between active service and the first evidence of a skin disorder weighs against the Veteran's claim for direct service connection.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  The evidence of record does not establish that the Veteran's claimed skin disorder is in any way etiologically or causally associated with service or any service-connected disorder.  In this regard, there has been no medical evidence or opinion presented for the record which establishes or even suggests such an etiological relationship.  

Aside from the Veteran's own unsubstantiated contentions regarding a contended etiological relationship between herbicide exposure and a currently claimed skin condition; or in the alternative the currently claimed skin disorder and a service-connected condition, there is no evidence of record supporting either of these theories of entitlement.  The Veteran's assertions alone are not competent to provide the required nexus evidence in this case and no medical professional has provided any indication of any etiological relationship between the Veteran's claimed skin condition and service or a service-connected disorder.  Although he is competent to report his symptoms, it is beyond the Veteran's competency to render a medical opinion as to the etiology of his claimed skin disorder.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Essentially, as the weight of the competent and probative medical evidence is against a finding that the Veteran's claimed skin condition is related to service (to include presumptively) or to any service-connected disorder, Hickson element (3), nexus evidence, is not met.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a skin disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

K. New and Material - Eye Condition

Service connection for a bilateral eye condition was initially claimed in April 2005 and denied in a February 2006 rating action.  The Veteran filed to reopen it in September 2006 and the denial of the claim was confirmed in a February 2007 rating action, of which the Veteran was notified in March 2007.  He did not timely appeal the February 2007 rating decision and filed to reopen the claim in 2009.  A February 2010 rating action determined that new and material evidence had not been presented with which to reopen the claim.  The most recent final decision on file addressing the claim is the February 2007 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the February 2007 rating decision includes STRs, which reflect that on entrance into service, right eye vision was 20/400 and left eye vision was 20/300, corrected to 20/20 in both eyes.  The April 1979 separation examination report reflects that right eye vision was 20/200 and left eye vision was 20/400, corrected to 20/20 in both eyes.  

By rating action of February 2007, service connection for an eye condition was denied based on lack of evidence of this condition in service, as well as lack of etiological nexus to service.  The prior rating action of 2006 had also denied the claim, explaining that refractive error was a congenital or development defect which was unrelated to service and not subject to service connection.  

Evidence on file dated subsequent to the February 2007 rating action includes a private medical record dated in late February 2007 reflecting that diabetes had been recently diagnosed.  VA records dated in August 2007, indicate that the Veteran complained of floaters and eye redness since 1969.  He also gave a year-long history of flashes in both eyes.  Assessments of no diabetic retinopathy, and lattice degeneration bilaterally, were made.  Upon VA eye examination of August 2008, bilateral cataracts and chorioretinal degeneration were diagnosed and there was no evidence of diabetic retinopathy.  The Veteran was treated for a conjunctival lesion of the left eye which was excised in September 2009.  

Analysis

While evidence received since the February 2007 rating action may be "new" in the sense that it was not previously of record, none of this evidence is "material" for purposes of reopening the Veteran's claim for service connection for an eye condition.  At the time of the February 2007 decision, there was evidence that the Veteran had bilateral refractive error, causing impaired vision noted upon enlistment and separation, which was corrected to 20/20 bilaterally.  The RO denied service connection, explaining that refractive error was considered a congenital or developmental abnormality, and not a disability that could be service-connected.  It was also reasoned that there was a lack of evidence of an eye condition in service, as well as lack of etiological nexus to service.

For purposes of entitlement to benefits, congenital or developmental defects and refractive error of the eye are not considered to be disease or injury within the meaning of the statutes governing service connection.  38 C.F.R. § 3.303(c) (congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation), 38 C.F.R. § 4.9 (mere congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  However, service connection may nevertheless be available for a disability shown to have resulted from a congenital defect which was subject to a superimposed disease or injury during service.  See VAOGC PREC 82-90 (July 18, 1990).

None of the new evidence added to the file subsequent to the February 2007 rating decision, demonstrates that the Veteran's underlying vision disorder is for some reason other than the refractive error first noted upon his enlistment in service.  The Board notes that new evidence the Veteran has submitted to VA since 2007 that relates to his claimed defective vision is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  It does not provide any information that was not already known at the prior final denial.  Significantly, the new evidence does not relate any visual impairment to service or a service-connected disorder; specifically there has been no evidence of diabetic retinopathy presented.

What the medical evidence was missing prior to the February 2007 decision, and what it continues to lack, is evidence of any sort of eye disorder which had its onset in or is otherwise etiologically related to service (to include presumptively) or a service-connected disorder.  New evidence, dated from 2007 to 2009 reflects that the Veteran was treated for cataracts, chorioretinal degeneration, and an acute case of conjunctival lesion of the left eye, all of which initially materialized over 25 years after the Veteran's discharge from service.  Such evidence fails to meet any of the requirements for materiality under 38 C.F.R. § 3.156, as this evidence does not, by itself or in connection with evidence previously included in the record, relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  This evidence in no way establishes or even suggests that any currently manifested eye disorder, to include decreased vision, was incurred in service; is etiologically related to service to include refractive error shown therein; or is a condition presumptively associated with service under any basis including based upon presumptive exposure to herbicides.  None of the new evidence in any way even suggests that any eye disorder is etiologically related to a service-connected disorder.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a claimed eye disorder has not been received.  Accordingly, the Board finds that the evidence presented subsequent to the February 2007 rating decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's service connection claim.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


INCREASED RATING CLAIMS

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



L. Initial and Staged Evaluations - Diabetes Mellitus

By a rating decision issued in August 2007, the RO granted service connection for diabetes mellitus, type II, associated with herbicide exposure, and assigned an initial non-compensable disability rating, effective from February 28, 2007.  By rating action of May 2009, an initial 10 percent rating was assigned for diabetes mellitus from February 28, 2007 to July 15, 2007, and a 20 percent rating was assigned from July 16, 2007, forward.

Private medical records reflect that diabetes was initially diagnosed in February 2007, at which time the condition was described as mild and it was indicated that the condition was being treated with a special diet, but not with insulin.  The file contains a private medical report dated in June 2006 (apparently incorrectly dated and which it appears, should read June 2007), indicating that the Veteran was seen for diabetes education.  It was noted that the Veteran walked 2 to 3 miles daily.  The record indicated that the Veteran agreed to follow a 2,000 calorie meal plan and to check his blood glucose levels daily.  

A VA record references a non-VA prescribed medication, identified as sitagliptin phosphate tablets (Januvia) used to treat diabetes, in an August 13, 2007 record (arguably the VA record may have been dated July 16, 2007, as has been recognized by VA as the date that medication use was initially shown).  A November 2007 VA record specifically notes that the Veteran was a non-insulin dependent diabetic.  A March 2008 medical report reflects that the Veteran's regular medications included Januvia.  There is no evidence on file reflecting that the Veteran was using insulin for treatment of his diabetes.  A January 2010 VA record indicates that the Veteran was non-insulin dependent diabetic.  

Analysis

Service connection is in effect for diabetes, assigned an initial rating of 10 percent from February 28, 2007 to July 15, 2007, and of 20 percent from July 16, 2007, forward.  The Veteran's claim for a higher disability rating for diabetes was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Specifically, the Veteran seeks entitlement to an initial rating in excess of 10 percent for the diabetes from February 28, 2007 to July 15, 2007; and in excess of 20 percent from July 16, 2007, forward.

For the entirety of the appeal period the Veteran's diabetes has been evaluated under Diagnostic Code 7913. Diagnostic Code 7913 provides that diabetes mellitus manageable by restricted diet warrants a 10 percent disability rating.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating.  38 C.F.R. §4.119, Diagnostic Code 7913.

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under code 7913.  Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010)

Having reviewed the evidence pertinent to the appeal period, the Board concludes that staged ratings are appropriate with respect to this claim.  Clinical records indicate that by history, diabetes was not initially diagnosed until February 2007, at which time its manifestations were described as mild.  Records dated from that time until July 15, 2007, reflect that the Veteran was on a restricted diet for treatment of diabetes, without any indication of restriction or activities or medication use, to include an oral hypoglycemic agent or insulin.  As there was no indication that the Veteran was on medication for diabetes prior to July 15, 2007, there is accordingly, no basis for assigning an initial rating in excess of 10 percent prior to that time.

Evidence dated as of July 16, 2007, reflects that the sitagliptin phosphate tablets (Januvia) were prescribed for treatment of diabetes.  However, there is no indication that regulation of activities was medically indicated.  With regard to the criterion involving regulation of activities, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical evidence is required to show that occupational and recreational activities have been restricted, for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities).  As there is no showing during any portion of the appeal period that the Veteran's diabetes requires regulation of activities, there is no basis for the assignment of an evaluation in excess of 20 percent.  

As neuropathy of the upper and lower extremities bilaterally, and erectile dysfunction, have been claimed as separate and independent claims which are in appellate status and have already been considered in this decision, there is no need to address those matters.  

Having considered the concept of staged ratings in this case as discussed in Fenderson, supra, the Board concludes that entitlement to an initial disability rating in excess of 10 percent for diabetes, from February 28, 2007 to July 15, 2007, is not warranted; nor is a disability rating in excess of 20 percent from July 16, 2007, forward.  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

M.  Increased Evaluation - Bilateral Hearing Loss

By rating action of March 1981, service connection was granted for bilateral hearing loss for which an initial non-compensable evaluation was assigned, effective from October 1979.  By rating action of September 1995, an increased evaluation of 20 percent was assigned effective from March 1995.  The increased rating claim on appeal arises from a claim filed in June 2006.  

The Veteran contends that an evaluation in excess of 20 percent is warranted for bilateral hearing loss.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test. The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

Upon review of the applicable laws and regulations, the audiological evaluations on file reflect that there is no basis for an increase in the evaluation of the Veteran's hearing loss.  

A VA audio examination was conducted in January 2006 and the claims folder was reviewed.  The Veteran reported having difficulty understanding speech.  On audiological evaluation, audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
55
65
60
53.75
LEFT
35
70
105
90
75

In the right ear, and speech recognition was 92 percent in the right ear 72 percent in the left ear.  Documentation on file reflects that the Veteran did not report for a VA audio examination which, appeared to have been scheduled for February 2007.  This above results translate to Level I hearing for the right ear and Level VI hearing under table VI.  Level I and VI hearing impairment warrants a noncompensable percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  The provisions of 38 C.F.R. § 4.86(a) or (b) pertaining to exceptional patterns of hearing impairment are not applicable to these findings. 

A VA audio examination was conducted in April 2007 and the claims folder was reviewed.  The Veteran again reported having difficulty understanding speech with background noise.  On audiological evaluation, audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
35
65
65
53.75
LEFT
35
70
100
90
73.75

Speech recognition was 92 percent and 84 percent in the left ear.  In the right ear, this translates to Level I hearing under and Level III hearing under Table VI.  Level I and III hearing impairment warrants a noncompensable percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Again, the provisions of 38 C.F.R. § 4.86(a) or (b) pertaining to exceptional patterns of hearing impairment are not applicable to these findings. 

The file contains an uninterpreted audiogram of December 2009.  Interpreted most favorably to the Veteran, audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
55
55
45
48.75
LEFT
40
75
75
75
66.25

Speech discrimination was tested but it does not appear that this was conducted under the Maryland CNC format as required under 38 C.F.R. § 4.85(a).  Again, the provisions of 38 C.F.R. § 4.86(a) or (b) pertaining to exceptional patterns of hearing impairment are not applicable to these findings.

With regard to the uninterpreted private audiogram of December 2009, the Board acknowledges that generally, it is precluded from interpreting such data in the first instance.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board may not interpret graphical representations of audiometric data).  However, in this case interpretation of such data in order to obtain information regarding whether generally, a possible increase in hearing loss is shown, is non-prejudicial.  Even interpreted most favorably to the Veteran, the thresholds do not provide a basis for a higher rating.  Speech discrimination was tested at the time of the December 2009 audio evaluation, but it does not appear that this was conducted under the Maryland CNC format as required under 38 C.F.R. § 4.85(a).  Table VIA - which assigns a Roman numeral designation solely on the puretone threshold average - may be used, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  However, as that is not the case here, use of Table VIA for lack of speech discrimination scores is not appropriate in this case.  

For the reasons set forth above, the audiological findings do not support the assignment of an evaluation in excess of 20 percent.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  The examiners who conducted the VA 2006 and 2007 audio examinations did not elicit information relating to the functional effects caused by the bilateral hearing loss, nor did the Veteran himself provide any such detailed information.

The Court has held that even if an audiologist's description of the functional effects of the hearing disability was somehow defective, the Veteran bears the burden of demonstrating on appeal any prejudice caused by a deficiency in an examination.  Martinak, 21 Vet. App. at 455-56, citing Marciniak v. Brown, 10 Vet .App. 198, 201 (1997) (stating that the appellant must allege "with specificity any prejudice" that results from an alleged procedural error); cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007) (concluding that the essential fairness of the adjudication was not affected by VA's failure to obtain service medical records).  Neither the Veteran nor his representative has indicated that the Veteran has been prejudiced by such a deficiency.  Furthermore, the Veteran has reported directly to VA the functional effects of his hearing loss, which essentially consist of decreased hearing acuity and problems with speech recognition, and the 2006 and 2007 examination reports fully accounted for and assessed the impairment associated therewith.  The Board thus finds that the 2006 and 2007 examination reports, in conjunction with the Veteran's lay reports, are adequate for rating purposes and that the ratings assigned represent an accurate assessment of the Veteran's clinical and functional hearing impairment.

Upon application of the applicable rating criteria and regulation, the Board can find no basis for the assignment of an evaluation in excess of 20 percent.  The Veteran is certainly competent to report his symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected hearing loss warrants a higher evaluation, the medical findings do not support his contentions.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements, provided in support of a claim for monetary benefits.  Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein.

In summary, entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.  Accordingly, there is no basis for the assignment of increased or staged ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

EXTRA-SCHEDULAR CONSIDERATIONS

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected diabetes mellitus Type II and hearing loss cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the Veteran filed a TDIU claim in April 2007 which was denied in a December 2007 Statement of the Case which was not appealed.  The claim has not been raised subsequently, and the holding of Rice is inapplicable since not only has a TDIU claim already been previously considered, the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to his service-connected pleural thickening, bilateral hearing loss and/or diabetes mellitus, nor has the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.

EFFECTIVE DATE CLAIM

N. Effective Date Prior to July 1, 2009 for the Addition of a Dependent Spouse

Evidence on file reflects that the Veteran has been married to his spouse since May 1973, and that a marriage license has been on file since at least 1980.  

In a September 1995 rating decision, the Veteran was granted increased compensation for bilateral hearing loss, bringing the combined total of his service-connected conditions to 30 percent effective from March 1995.

The Veteran was notified of the RO's September 1995 rating decision in a letter issued to him by VA dated on September 15, 1995.  In that letter, the Veteran was specifically informed that he now had a service connected condition rated as 30 percent and was being paid as a single veteran with no dependents.  The Veteran was advised that a VA Form 21-686a (Declaration of Status of Dependents) was enclosed on which he could provide information about any dependents, as applicable.  Also enclosed was a Disability Award Attachment Important Information Form (VA Form 21-8764).  On June 16, 2009, VA received a VA Form 21-686a from the Veteran, providing information about his marital status and requesting that his spouse be added as a dependent "retroactive" to the effective date of the 30% service-connected disability rating.   

In a letter from VA to the Veteran dated in December 2009, the Veteran was informed that increased benefits, based on the dependency status of the Veteran's spouse had been granted effective from June 16, 2009, with compensation benefits becoming effective July 1, 2009.

Analysis

The Veteran seeks an effective date prior to July 1, 2009, for additional compensation for his dependent spouse.

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The purpose of the statute is "to defray the costs of supporting the veteran's ... dependents" when a service-connected disability is of a certain level hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) quoting S. Representative No. 95-1054, at 19 (1978), U.S.Code Cong. & Admin.News 1978, p. 3465.

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).

Initially, the Board notes that the effective date for the award of additional compensation cannot be the date of the Veteran's marriage in 1973, because the Veteran did not have a disability rating in effect at that time in excess of 30 percent. 38 C.F.R. §§ 3.4(b)(2) , 3.401(b)(1)(i).

The Court has held that the effective date for additional compensation for dependents shall be the same as the date of the rating decision giving rise to such entitlement, irrespective of any previous grant of 1115 benefits.  All that is required is that the proof of dependents be submitted within one year of the notice of rating action.  Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009).

As such, by virtue of a rating action issued in September 1995, the Veteran initially met the basic eligibility requirements for the receipt of additional compensation for a dependent, based on the grant of a combined 30 percent disability rating, effective from March 1995.  Under the provisions of 38 C.F.R. § 3.401(b)(3), it is possible that an effective date in 1995, could be assigned, based on the date of the qualifying disability rating.  See also 38 C.F.R. § 3.31.  However that date could only be assigned if evidence of dependency was received within a year of notification of the September 1995 rating action.

The Veteran was notified of the RO's September 1995 rating decision in a letter issued to him by VA dated on September 15, 1995.  The notice letter included a copy of a: Disability Award Attachment Important Information Form (VA Form 21-8764).  Information contained on VA Form 21-8764 includes a subsection entitled "HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS ?"  This subsection indicates that Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  The additional benefit for a spouse is payable in a higher amount upon receipt of evidence establishing that the spouse is a patient in a nursing home or so disabled as to require the aid and attendance of another person.  VA Form 21-8764 also contains directive indicating that if you have a disability rating of 30 percent or more, you must promptly advise us (VA) of any change in the status of your dependents.

Unfortunately, the RO did not receive from the Veteran proof of dependency which the RO needed in order to award the Veteran the additional compensation within a year of notification of the September 1995 rating action. In this regard, the Board acknowledges that the Veteran notified the VA of his marital status as early as 1980.  However, the RO had no verification that his marriage was still intact until his verification of this fact and request to establish dependency for his spouse in June 2009.  See Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009) (the status of dependents can be "ever changing").

Furthermore, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  However, in this case the September 1995 letter from VA does make it clear it clear that a VA Form 21-686c, Declaration of Status of Dependents, was issued to the Veteran at that time, and as such, the Veteran was advised of his potential eligibility for an additional compensation allotment for his spouse and accordingly - at minimum, was on notice to make additional inquiry into this matter. 

VA acknowledges that it has a general statutory obligation to provide outreach services to potential claimants such as the Veteran.  See 38 U.S.C.A. § 7722 (West 2002).  Nevertheless, authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim set forth in 38 U.S.C.A. § 5110(a), or as in this case pursuant to the provisions of 38 U.S.C.A. § 5110(f), prevails over a general outreach statute such as 38 U.S.C.A. § 7722, which provides that VA should inform individuals of their potential entitlement to VA benefits when VA is aware or reasonably should be aware of such potential entitlement.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also VAOGCPREC 17-95 ("[f]ailure by VA to provide the notice required by 38 U.S.C.A. § 7722 may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements").  Thus, entitlement to an earlier effective date based on any failure by VA to inform the Veteran of potential eligibility, is not warranted.

Given the above, the law provides that the earliest effective date that may be assigned for the award of dependency benefits for the Veteran's spouse is June 16, 2009, based on proof of dependency provided at that time, along with a finding that the Veteran met the threshold disability evaluation of 30 percent at that time.  The increased compensation payments were started on July 1, 2009, the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31.  Consequently, an effective date earlier than July 1, 2009 is not warranted on any legal basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).

To some extent, the Veteran appears to be raising an argument couched in equity, in that he contends that he was eligible for additional benefits for his dependent spouse prior to July 1, 2009, and that he should be compensated therefor.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.

Thus, the evidence is against an effective date prior to June 16, 2009, and a date of payment commencing on July 1, 2009, for an award of additional compensation benefits based on a dependent spouse.  Accordingly, for the reasons and bases discussed above, the Veteran's appeal must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a right hip disorder is denied.


Entitlement to service connection for abdominal aortic aneurysm, to include claimed as due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include claimed as secondary to diabetes mellitus Type II, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include claimed as secondary to diabetes mellitus Type II, is denied.

Entitlement to service connection for a left leg artery condition, to include claimed as secondary to diabetes mellitus Type II, is denied.

Entitlement to service connection for amputation of the 4th and 5th toes of the left foot, to include claimed as secondary to diabetes mellitus Type II, is denied.

New and material evidence not having been received to reopen the service connection claim for hypertension, the claim remains denied.  

New and material evidence not having been received to reopen the service connection claim for a colon condition, the claim remains denied.  

New and material evidence having been received, the service connection claim for a heart condition to include atrial fibrillation is reopened, and the claim is granted to this extent.

New and material evidence having been received, the service connection claim for erectile dysfunction is reopened, and the claim is granted to this extent.

New and material evidence not having been received to reopen the service connection claim for a prostate condition, the claim remains denied.  

New and material evidence not having been received to reopen the service connection claim for a chronic kidney condition, the claim remains denied.  

New and material evidence having been received, the service connection claim for a skin disorder is reopened, and the claim is granted to this extent.

Entitlement to service connection for a skin disorder is denied.

New and material evidence not having been received to reopen the service connection claim for an eye disorder, the claim remains denied.  

For the portion of the appeal period extending from February 28, 2007 to July 15, 2007, an initial disability rating in excess of 10 percent for diabetes mellitus Type II, is denied.

For the portion of the appeal period extending from July 16, 2007, forward, a disability rating in excess of 20 percent for diabetes mellitus Type II, is denied.

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss is denied.

Entitlement to an effective date prior to July 1, 2009, for the award of dependency benefits for the Veteran's spouse, is denied.


REMAND

Additional development is required with respect to the service connection claims for a heart condition to include atrial fibrillation, and for erectile dysfunction claimed as secondary to diabetes; as well as a claim of entitlement to a compensable evaluation for pleural thickening with a history of pneumonia and a positive tuberculin reaction. 

Having reopened the service connection claims for a heart condition to include atrial fibrillation, and for erectile dysfunction claimed as secondary to diabetes, this does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994).  38 U.S.C.A. § 5107(a).

As for the service connection claim for a heart condition, the Board notes that in the case of a veteran who served in the Republic of Vietnam during the Vietnam era, such as the Veteran in this case, service connection will be presumed for certain specified diseases based on presumed exposure to herbicide agents (e.g., Agent Orange) in Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). The governing regulation, 38 C.F.R. § 3.309(e), was recently amended to include ischemic heart disease as a disease presumptively associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (as amended August 31, 2010). 

"Ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.  Id.  Note (3) to this section provides that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.

Medical records reflect that several heart conditions have been diagnosed post service to include atrial fibrillation and congestive heart failure.  Significantly, a May 2009 VA medical record documents a diagnosis of PVD/CAD (peripheral vascular disease/coronary artery disease).  




In light of the above, the Board finds that additional clarification is needed prior to Board review of the claim for service connection for a heart condition.  Specifically, a VA cardiac examination is needed to determine whether the Veteran currently has ischemic heart disease as defined in recently amended 38 C.F.R. § 3.309(e) (see above) or any heart condition which is etiologically related to service or a service-connected disorder.  See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

With respect to the service connection claim for erectile dysfunction, the Veteran claims entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.  The Veteran primarily contends that his service connected diabetes mellitus caused or permanently aggravated this claimed condition.  The file contains a June 2010 medical statement of Dr. C. indicating that the Veteran has erectile dysfunction which may be related to diabetes mellitus; however no rationale for that opinion was provided.  

The Board points out that a VA examination addressing the etiology of the Veteran's erectile dysfunction has not been provided in this case to date.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability/death may be associated with in-service injuries for purposes of a VA examination). Accordingly, additional development of the claim, to include providing a VA examination, is warranted.

With respect to the claim of entitlement to a compensable evaluation for pleural thickening with a history of pneumonia and a positive tuberculin reaction, this condition has been assigned a non-compensable evaluation under 38 C.F.R. § 4.97, DC 6731, for the duration of the appeal period extending from February 2007.  Under DC 6731, residuals of inactive pulmonary tuberculosis are to be rated as interstitial lung disease, restrictive lung disease, or when obstructive lung disease is the major residual, as chronic bronchitis (DC 6600).  38 C.F.R. § 4.97 (2010).

The most recent VA examination addressing the Veteran's service-connected pulmonary disorder and including pulmonary function testing was conducted in April 2007, very early in the appeal period.  It has now been several years since the Veteran was last evaluated and a matter critical to the adjudication of increased rating claims is identifying the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994), (where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability).  In this case, recent medical records reflect that the Veteran continues to experience pulmonary symptomatology and receive treatment; however, it is not entirely clear whether the all of his pulmonary symptomatology relates to the service-connected disorder.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the increased rating claim for a pulmonary condition on appeal and that a current evaluation which contemplates the Veteran's complaints and documents the currently manifested symptomatology would prove helpful in adjudicating the merits of the claims.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:



1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence (not already on file) relevant to his service connection claims for a heart condition and for erectile dysfunction, as well as for a compensable evaluation for pleural thickening with a history of pneumonia and a positive tuberculin reaction

2.  The RO/AMC shall schedule the Veteran for a VA cardiology examination to determine the nature and etiology of any current cardiac disorder.  All indicated studies should be performed, and the claims folder shall be made available to the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following questions.

(a) Whether the Veteran currently has a heart condition which meets the definition of ischemic heart disease as defined in recently amended 38 C.F.R. § 3.309(e).  

(b) Whether it is at least as likely as not (50 percent probability or higher) that any currently manifested heart condition had its onset in service or within the first post- service year, or is causally related to service.

(c) Whether it is at least as likely as not (50 percent probability or higher) that any currently manifested heart condition is etiologically related to a service-connected disorder by virtue of causation or aggravation.  If aggravation is found, the degree of aggravation should be specifically identified, if possible.

All findings and a complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report.

3.  The RO/AMC shall schedule the Veteran for a VA examination to assess the nature and etiology of any currently diagnosed erectile dysfunction.  All indicated testing should be accomplished.  The claims folder shall be made available to and reviewed by the examiner.  The examiner should discuss the Veteran's pertinent post-service medical evidence and opine as to whether it is at least as likely as not that erectile dysfunction, if found to be present, is proximately due to or has been permanently aggravated by the Veteran's diabetes mellitus or any other service-connected disability.  The examiner should address the June 2010 medical statement of Dr. C., to include reconciling/clarifying the conclusions reached therein, to the extent possible.

All findings and a complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report.

4.  The RO/AMC shall schedule the Veteran for a VA examination to assess the symptomatology and severity of his service-connected pleural thickening with a history of pneumonia and a positive tuberculin reaction.  All indicated studies including pulmonary function testing should be performed, and the claims folder shall be made available to the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  The Veteran is asked to distinguish the pulmonary manifestations and diagnoses associated with his service-connected condition from those which exist independent from that condition.  If the examiner is unable to make such a distinction, this should be mentioned in the examination report with supporting the reasoning.  

All findings and a complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report.

5.  Thereafter, the RO/AMC should readjudicate the service connection claims for a heart condition to include atrial fibrillation, and for erectile dysfunction claimed as secondary to diabetes; as well as a claim of entitlement to a compensable evaluation for pleural thickening with a history of pneumonia and a positive tuberculin reaction, with consideration of all of the evidence of record, to include that added to the file since the issuance of the April 2010 SOC and SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


